188 F.3d 1177 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JOSE LOMBERA-CAMORLINGA, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JOSE OROPEZA-FLORES, Defendant-Appellant.
Nos. 98-50347, 98-50305
UNITED STATES COURT OF APPEALS  FOR THE NINTH CIRCUIT
Filed October 1, 1999

Before: HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active  judges of this court, it is ordered that these cases be reheard  by the en banc court pursuant to Circuit Rule 35-3.  The three judge panel opinion, United States v. Lombera-Camorlinga, 170F.3d 1241 (9th Cir.1999), and the three judge memorandum decision, United States v. Oropeza-Flores, No. 98-50305, 1999 WL 195621 (9th Cir. Mar. 31, 1999), are withdrawn.